Citation Nr: 0805193	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression and post traumatic stress 
disorder (PTSD), to include as a result of exposure to 
herbicides.

2. Entitlement to service connection for a back disability, 
to include degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for diabetes, to 
include as a result of exposure to herbicides.

4.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claims on appeal.  

The Board denied the above issues in June 2006.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The veteran's attorney 
and VA's General Counsel filed a Joint Motion requesting that 
the Court partially vacate the Board's decision.  The Joint 
Motion also requested that the Court remand the case to the 
Board for further development and re-adjudication in 
accordance with the directives of the October 2007 Joint 
Motion.  The Court granted the Joint Motion for remand and 
returned the case to the Board.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2008 correspondence, the veteran's 
representative indicated that the veteran desired a video 
hearing at the RO before a Veterans Law Judge.  Therefore, 
the veteran must be provided an opportunity to present 
testimony before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO.  All correspondence and any hearing 
transcripts regarding this hearing should 
be associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



